PER CURIAM.
The judgment and order of the court at special term is affirmed for three reasons:
1st. The confirmation or setting aside of a sale made by the sheriff, is a matter resting in the sound discretion of the trial court, and is not reviewable unless there be a manifest abuse of discretion in this case. We find no such abuse of discretion in this case.
2nd. In order to vacate the order and judgment of the court below, it must appear from the record that said judgment and order are clearly and palpably against the weight of the evidence. We are unable to say that they are so.
3rd. It is doubtful whether the action of the court below can be reached Dy proceedings directed toward the weight of the evidence.
In Wilson v. Scott, 29 Ohio, St., 636, it is held that “on petition in error to reverse an order of court confirming a sale on execution, it can not be assigned for error that the court’s findings of fact were con: trary to the evidence.”
Judgment below affirmed.